Citation Nr: 1122330	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-29 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for the residuals of a back injury.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he injured his back during his military service, and that the residuals of this injury have developed into a chronic back condition.  At this time, the Board has determined that additional development of the evidence is required.  

First, the AOJ must undertake further efforts to obtain possible missing service treatment records (STRs) - specifically, the Veteran has alleged that he injured his back in March or April 1970 during service at RAF Bentwaters in England.  See the Veteran's December 2005 claim.  Later, he indicated that he injured himself playing softball and was taken to the hospital emergency room where he was provided with x-rays and assigned 2 weeks of bed rest and light duty.  See the Veteran's March 2006 and June 2007 statements, January 2007 notice of disagreement (NOD), and September 2007 substantive appeal (VA Form 9).  The Board notes that the US Air Force maintained a presence at the Bentwaters RAF base during the time of the Veteran's military service.  See http://en.wikipedia.org/wiki/RAF_Bentwaters (last checked May 26, 2011).  

The Board notes that the Veteran has indicated that he was unable to identify the specific time of his injury, although he did indicate that he was assigned to the 81st Combat Support Group at the time.  See the Veteran's March 2006, June 2007, and April 2008 statements.  However, at the time of his original claim in December 2005, the Veteran indicated that he had been treated in March or April 1970.  Furthermore, the Veteran's representative has argued in the April 2011 Informal Brief of Appellant in Appealed Case (Brief), that the Veteran's service personnel records (SPRs) may provide relevant information in this regard.  

The VA is required to obtain the appellant's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c) (West 2002).  When the VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2010).  In addition, when STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that the VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is very high.

As such, given the Veteran's inability to precisely identify the period of his service at Bentwaters RAF base, the AOJ should attempt to obtain the Veteran's SPRs which may help to identify the period of service of the Veteran's alleged injuries, and also may contain records of any period the Veteran was assigned to light duty due to his alleged injuries.  Furthermore, the AOJ should attempt to obtain any clinical records from Bentwaters RAF facilities, or associated with the 81st Combat Support Unit, by contacting the National Personnel Records Center (NPRC), or other appropriate records custodian, to ascertain if clinical records of treatment during the Veteran's service at the Bentwaters RAF base in England.  If a general search for the period of his duty there is not feasible, this should be noted and the AOJ should attempt a search for the period of March to April 1970.

Second, the Veteran has also indicated that additional relevant private treatment records may be available regarding the history of his residuals of a back injury.  In this regard, the Board notes that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (consent form) in March 2006, which indicated that relevant records from shortly after his military service may be held by Dr. James M. Arthur, the National Park Medical Center, and the St. Joseph's Mercy Medical Center.  The AOJ obtained private treatment records from Dr. Arthur, but did not attempt to obtain the records from the National Park Medical Center, or the St. Joseph's Mercy Medical Center.  Finally, in his March 2006 statement, the Veteran indicated that he had also received treatment from Dr. James Burton.  The Veteran's representative provided the contact information for Dr. Burton with the April 2011 Informal Brief of Appellant in Appealed Case (Brief).  

The VA's duty to assist includes making reasonable efforts to obtain relevant medical treatment records of the Veteran (including private records).  38 U.S.C.A. §§ 5103A(b)(1), (2); 38 C.F.R. §§ 3.159(c)(1).  Because any treatment record regarding the history of his back disorder might be relevant to the Veteran's claim, the AOJ should attempt to obtain these records, and, if the AOJ is unable to obtain the records, the AOJ must record the attempt to obtain the records within the Veteran's case file.  

Finally, pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The standard for a VA medical examination is quite low.

The Veteran is competent to describe a history of in-service treatment relevant to his back.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) see also 38 C.F.R. § 3.159(a)(2).  Therefore, based on the evidence of record and the Court's decision in McLendon, a VA medical examination and opinion is needed to determine the nature and etiology of the Veteran's current back disorder.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records Center, or other appropriate records custodian, and attempt to obtain the Veteran's complete service treatment records (STRs) and service personnel records (SPRs).  

	This should include a request for any clinical treatment records that are held from his period of service with the 81st Combat Support Group, at Bentwaters RAF base.  If a general search for his period of duty at Bentwaters RAF base cannot be conducted, the AOJ should request the Veteran's records from March to April 1970.  The AOJ should utilize all of the relevant evidence of record when attempting to obtain the relevant STRs.  All attempts to secure these records, and any response received, must be documented in the claims file.  If any records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	Ask the Veteran to identify all health care providers that have treated or evaluated him for his back disorder, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file, provide the Veteran with a VA Form 21-4142 to allow him to provide the necessary consent.  

	Whether or not the Veteran has identified any new records, the AOJ should make at least one initial request, and at least one follow-up request as required by 38 C.F.R. § 3.159(c)(1) (2010), for the following records.  

(A)	National Park Medical Center, 1910 Malvern Ave, Hot Springs, Arkansas, 71901.

(B)	St. Joseph's Mercy Health Center, 300 Werner St., Hot Springs, AR 71913.

(C)	Dr. James F. Burton, MD, 1 Mercy Lane, Suite 201, PO Box 21850, Hot Springs, AR 71903.

	All attempts to secure these records, and any response received, must be documented in the claims file.  If two attempts are not effective at obtaining the records, the lack of response should be documented in the file.

3.	After all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current nature and etiology of his current back disorders.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

	The examination should include any diagnostic testing or evaluation deemed necessary prior to providing a diagnosis and etiology of any current back disorder and the results of such testing should be associated with the claims file.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical history.  The examination report must indicate whether such review was accomplished.  The examiner should attempt to reconcile the medical history of the Veteran contained in the claims file, along with history provided by the Veteran himself, and address the following issues:

(A)	The VA medical examiner should provide a comprehensive diagnosis and history of any current back disorder.  This should include acknowledging:  the Veteran's stated history of in-service treatment and his post-service records of treatment for a back disorder, and any relevant history of symptoms or treatment as provided by the Veteran, as well as any relevant evidence obtained subsequent to this remand.

(B)	Then, based on the examination of the Veteran, any test results, and review of the claims file, the examiner should indicate whether it is at least as likely as not that the Veteran's current back disorder is the result of, or otherwise related to, his military service November 1967 to November 1971, and, in particular, due to the Veteran's described in-service back injury.

(C)	The examiner should comment on the likelihood that the Veteran's current back disorder is due to post-service intercurrent causes, wholly unrelated to his military service.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

4.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of his claims.

5.	Then, readjudicate the claim for service connection for a back disorder, in light of any new evidence obtained.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


